Case 3:20-cv-18322-BRM-DEA Document 17 Filed 04/01/21 Page 1 of 2 PageID: 239


  Rebekah R. Conroy
  rconroy@stoneconroy.com




                                                              April 1, 2021

Via ECF
Honorable Douglas E. Arpert, U.S.M.J.
United States District Court for the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

                      Re:     Par Pharmaceutical, Inc. v. Amneal Biosciences LLC, et als.
                              Civil Action No. 20-cv-18322 (BRM) (DEA)

Dear Judge Arpert:

        This firm, along with Goodwin Procter LLP, represents Defendants in this litigation and
we write on behalf of all parties. Plaintiffs recently filed an Amended Complaint to assert an
additional patent, and Defendants will be filing a motion to dismiss the Amended Complaint.
Plaintiffs have also asserted the same patents against another defendant in the matter Par
Pharmaceutical, Inc. v. Eagle Pharmaceuticals, Inc., 20-cv-18319 (BRM) (DEA), and the parties
understand that the defendant in that action will also be filing a motion to dismiss. (See Civil
Action No. 20-cv-18319, Doc. No. 21.) Due to the expected overlap of issues in these motions,
the parties request that a parallel briefing schedule be entered in this matter as follows:

                    Event                                      Proposed Deadline
 Filing of Motion to Dismiss Amended                              April 5, 2021
 Complaint
 Filing of Opposition to Motion to Dismiss                        April 19, 2021
 Filing of Reply Submission                                       April 26, 2021
 Return Date for Motion to Dismiss                                 May 3, 2021
 Deadline to submit redacted documents                             May 3, 2021
 associated with Motion to Dismiss
 Deadline to submit omnibus Motion to Seal                        May 10, 2021
 submissions related to Motion to Dismiss




                                                                                 Stone Conroy LLC
                                                                       25A Hanover Road, Suite 301
                                                                   Florham Park, New Jersey 07932
                                                                Tel 973 400 4181 Fax 973 498 0070
                                                                             www.stoneconroy.com
   Case 3:20-cv-18322-BRM-DEA Document 17 Filed 04/01/21 Page 2 of 2 PageID: 240
    Honorable Douglas E. Arpert, U.S.M.J.
    April 1, 2021


           If the above proposed schedule is acceptable to Your Honor, we respectfully request this
   letter be “So Ordered” and entered on the docket. We appreciate the Court’s consideration of this
   request.

                                               Respectfully submitted,

                                               /s/ Rebekah Conroy
                                               Rebekah R. Conroy

   cc:    Counsel of Record via ECF


   SO ORDERED this 1st day of April, 2021.


   _______________________________
   Honorable Douglas E. Arpert, U.S.M.J.




Page 2                                                                               STONE CONROY LLC
